EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Manabu Kanesaka on 4/27/21.
The application has been amended as follows: 
Replace the title with “WELDING METHOD USING AN END TAB HAVING A CUTOUT”.
Cancel claim 4.
Replace claims 1-3 with the following new versions of claims 1-3:
1. A welding method comprising: 
a tab installation step of installing an end tab on a pair of workpieces to be joined at a joining line therebetween by friction stir welding, in which the end tab includes: 
a body; 
a first end surface formed on one end of the body with respect to a longitudinal direction of the body; 
a second end surface formed on the other end of the body; and 
a cutout portion comprising an opening formed on a first side surface of the body with respect to a width direction of the body so as to extend from the first side surface and a portion extending 90° from the opening towards the first end surface, wherein the portion extends along an extension line of the end tab in the longitudinal direction,
wherein the end tab is installed on the workpieces such that the first end surface abuts an end surface of the pair of workpieces at the joining line while the extension line of the tab aligns with the joining line of the workpieces, 

an approach step of moving the tool, while the tool is rotating from the opening to the portion; 
a waiting step of causing the tool for friction stir welding to standby in the cutout portion at the extension line; and
a joining step of starting movement of the tool along the joining line at a time at which a temperature of the workpieces at a joining portion in front of the tool in an advancing direction of the tool in the waiting step is a predetermined temperature or more and welding the workpieces with each other.
2. The welding method according to claim 1, wherein, in the joining step, as the predetermined temperature, the tool starts the movement at a time at which a temperature of the workpieces is greater than or equal to 0.45 times and less than or equal to 0.8 times of a melting point of the workpieces.
3. The welding method according to claim 1, wherein, as the tool, a bobbin tool is configured to perform welding such that the workpieces are sandwiched using a first shoulder and a second shoulder is used, and the welding method further comprises:
a chamfering step of forming a chamfered portion on at least one edge of the end surface of the workpieces before the joining step.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the welding method recited in claim 1; in particular a tab installation step of installing an end tab on a pair of workpieces to be joined at a joining line therebetween by friction stir welding, in which the end tab includes: a cutout portion comprising an opening formed on a first side surface of the body with respect to a width direction of the body so as to extend from the first side surface and a portion extending 90° from the opening towards the first end surface, wherein the portion extends along an extension line of the end tab in the longitudinal direction, and an approach step of moving the tool, while the tool is rotating from the opening to the portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735